Citation Nr: 0732616	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-21 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus. 

2.  Entitlement to service connection for a bilateral ankle 
disability. 

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for Helicobacter Pylori 
infestation of the stomach and duodenum.

5.  Entitlement to service connection for plantar wart, right 
foot.

6.  Entitlement to service connection for contusion over the 
right first metatarsal.

7.  Entitlement to service connection for tendonitis of the 
left foot.

8.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1975 to 
November 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran is currently incarcerated and has been throughout 
the duration of this claims process.  He filed his claim of 
service connection for pes planus in June 2000.  By a rating 
decision issued in December 2001, the RO denied this claim.  
In October 2002, the veteran requested a review of his claim 
by a decision review officer.  In December 2002 the RO 
indicated that the veteran's October 2002 letter was 
considered a request to reopen his claim.  The Board 
construes it as a Notice of Disagreement with the December 
2001 rating decision.  Thus, the veteran's claim for service 
connection for bilateral pes planus is not a claim to reopen, 
and will be considered on the merits.

The issues listed as entitlement to service connection for a 
bilateral ankle disability, a skin condition; Helicobacter 
Pylori infestation of the stomach and duodenum; right foot 
plantar wart; tendonitis of the left foot; contusion over the 
right first metatarsal; and a left knee condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

The veteran's pes planus pre-existed military service and did 
not undergo an increase in severity during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In a February 2001, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was not sent notice of the 
requirements outlined in Dingess.  However, as service 
connection is not warranted in this case, the Board finds 
that any failure to provide the veteran with additional 
notice regarding the disability rating or effective date 
elements of the claims on appeal has not resulted in any 
prejudice.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  
Because the case turns on the in-service manifestations of 
pes planus to ascertain whether there was an increase in 
severity, a current VA examination is not needed and none was 
performed.  As such, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The also law provides that a veteran who served during a 
period of war, or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he or she 
entered into military service, except for conditions noted on 
the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 
38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a 
change in the interpretation of 38 U.S.C.A. § 1111 by the 
Federal Circuit and VA's General Counsel, and the regulation 
now states that to rebut the presumption of soundness, VA 
must establish by clear and unmistakable evidence both that 
the disability existed prior to service and that it was not 
aggravated by service. 

With the veteran's report of medical examination at 
enlistment not included in his service medical records (and 
evidently lost), he is presumed sound at service entrance.  
That stated, the veteran specifically indicated in a 
statement attached to his original June 2000 claim that he 
was "flat-footed" prior to his enlistment.  Consistent with 
this acknowledgment, service medical records show that the 
veteran was first seen for pes planus on February 25, 1975, 
seven days following his entry into service, when he 
presented with complaints of a "cold & pes planus," with 
the pes planus confirmed by X-ray studies taken the following 
month.  In this regard, it is significant that it was the 
veteran who identified the source of his complaints, as it 
was not recorded that he complained of sore feet, but rather 
that he complained of pes planus explicitly.  The regulations 
specify there are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof).  With a complaint by the veteran of the specific 
condition, pes planus, seven days into service, and no 
pertinent antecedent active disease or injury during service, 
together with X-ray confirmation soon thereafter, the 
conclusion must be that the condition preexisted service.  38 
C.F.R. § 3.303(c). 

The question then turns to whether the veteran's pre- 
existing pes planus was aggravated in service.  For 
aggravation to be shown, the record must reflect that the 
underlying pathology increased in severity in service.  Here, 
while service medical records reflect that the veteran 
sustained other foot injuries unrelated to pes planus during 
service, they also show that he did not seek further 
treatment for pes planus following March 1975.  Even if the 
Board accepted the veteran's contention that he had trouble 
with his pes planus throughout service, the question is 
whether the veteran's symptoms in service represent mere 
flare-ups of his pre-existing disorder or represent an 
increase in severity of his pre-existing disorder in service.  
See Akins v. Derwinski, 1 Vet. App. 228 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).  Accordingly, a lasting worsening of the condition, 
one that still exists currently, is required. See Routen v. 
Brown, 10 Vet. App. 183 (1997); see also Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).

A determination of whether there was any increase in the 
underlying pathology may be based on an examination of the 
records immediately preceding, and those immediately after, 
service.  In this case, the veteran was discharged from 
service in 1981, and has been incarcerated since 1983.  
Prison medical records dated in July 1987 acknowledge the 
presence of pes planus, but also note that the veteran's feet 
exhibited no tenderness and normal range of motion at that 
time.  The veteran first made post-service complaints 
relating to his pes planus in 1990, which was 15 years after 
his last complaint in service and 9 years after his service 
discharge.  The records thereafter show ongoing complaints 
related to this condition, with a June 13, 2001 letter from 
the Chief Health Officer at Sumter Correctional Institution 
reflecting that the veteran's pes planovalgus was controlled 
by medication and orthodics for his feet.

Thus, the evidence is insufficient to provide a basis for 
finding any increase in severity of the pes planus in 
service, or to demonstrate any increase in the underlying 
pathology of the veteran's pre-existing pes planus in 
service.  There are no records of complaints prior to 
service, complaints in a 2 month window of time in early 
1975, and no further complaints for a 15 year period.  
Indeed, in 1987, the veteran's feet were non-tender with 
normal range of motion.  The only evidence of aggravation in 
service of the veteran's pre-existing pes planus are the 
statements of the veteran, clearly contradicted by the 
medical record.  The preponderance of the evidence is against 
the claim for service connection for pes planus, and the 
appeal is denied. 


ORDER

Service connection for pes planus is denied.


REMAND

I.  Service connection for bilateral ankle disability

Service medical records, dated in July 1978, show that the 
veteran received treatment for an ankle injury.  A post-
service x-ray study of the veteran's right ankle, completed 
in August 1987, reveals increased density in the joint space.  
Prison medical records, dated in October 1999, reflect that 
the veteran sought treatment for bilateral ankle pain.  While 
a VA examination had previously been ordered by the RO, the 
June 2001 letter, written by the Chief Health Officer at 
Sumter Correctional Institution, makes no mention of the 
veteran's bilateral ankle condition.  Thus, being that the 
veteran sustained an ankle injury in service and there is 
evidence of a current ankle disability, a new examination 
should be sought to determine the existence, extent, and 
etiology of his bilateral ankle condition.  

Furthermore, in a February 2005 statement, the veteran 
indicated that he had been prescribed ankle braces since 
November 2001.  The most recent prison medical evidence of 
record is dated in June 2001.  The RO should contact the 
veteran and request information regarding medical treatment 
he has received since June 2001.

II.  Claims # 3-8

As noted in the Introduction, in December 2001, the RO issued 
a rating decision denying service connection for bilateral 
pes planus.  This decision also denied service connection for 
a skin condition; Helicobacter Pylori infestation of the 
stomach and duodenum; right foot plantar wart; tendonitis of 
the left foot; contusion over the right first metatarsal; and 
a left knee condition; and notified the veteran of those 
determinations that same month.  In a letter filed in October 
2002, the veteran indicated that he wished to have a decision 
review officer review his claims.  The Board considers the 
veteran's October 2002 statement as a Notice of Disagreement 
with the December 2001 rating decision.  See 38 C.F.R. 
§ 20.201.  To date, however, the RO has not issued him a 
Statement of the Case (SOC) with respect to these claims.  
Under these circumstances, the Board is obliged to remand 
these issues to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  

Furthermore, the veteran indicated that he was hospitalized 
for approximately five days at the Baptist Hospital of Miami 
in Miami, Florida in April or May 1983.  The RO requested the 
veteran's records from this facility in April 2001 and 
received a response in June 2001.  The facility did not 
indicate that the records were not available; rather, it 
stated that additional information was needed to identify the 
patient.  It does not appear that the RO followed-up with 
this facility with additional identification information.  
This should also be accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  With any assistance necessary from 
the veteran, the RO should attempt to 
obtain copies of records of treatment 
provided the veteran at his 
correctional institution since June 
2001.  

2.  After the above action has been 
accomplished, arrangements should be 
attempted to have the veteran examined 
to determine the existence, extent, and 
etiology of any bilateral ankle 
disability.  To the extent feasible, 
the claims folder should be made 
available to the physician for review 
of the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
physician.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50% probability) that 
any bilateral ankle disability found to 
be present had its onset during 
service; or is the result of any injury 
or disease incurred in service.  If an 
examination of the veteran is not 
possible, his claims file and treatment 
records should be forwarded to a VA 
physician for review, and to provide 
the requested opinion.  

3.  After obtaining from the veteran 
the information requested in the June 
2001 correspondence from the Baptist 
Hospital of Miami, that hospital should 
be contacted again and requested to 
provide copies of any of the previously 
requested records of the veteran's 
treatment there in 1983.   

    4.  The RO must issue the veteran an 
SOC with 
respect to his claims of entitlement to 
service connection for a skin 
condition; Helicobacter Pylori 
infestation of the stomach and 
duodenum; right foot plantar wart; 
tendonitis of the left foot; contusion 
over the right first metatarsal; and a 
left knee condition.  This 
correspondence must include 
notification of the need to timely file 
a Substantive Appeal to perfect his 
appeal on these issues.

5.  Thereafter, the RO should re-
adjudicate the issue of service 
connection for bilateral ankle 
disability.  If the benefits sought are 
not granted, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


